The respondent, Carl L. McMahon, is suspended from practice as attorney and counselor at law from the date of the entry and service of a certified copy of the order to be entered herein. And the said respondent, Carl L. McMahon, is hereby commanded to desist and refrain from the practice of law in any form, either as principal or agent, clerk or employee of another, and is hereby forbidden to perform any of the following acts for compensation or reward, to wit: (1) To appear as an attorney or counselor at law before any court, justice, judge, board, commission or other public authority; (2) to give to another an opinion as to the law or its application or any advice in relation thereto. And said respondent, Carl L. McMahon, is hereby directed to pay to the complainants the sum of twenty-five dollars, with interest from September 27, 1932; being the amount which complainant expended in an effort to compel the respondent to pay to her moneys collected by him for her and withheld by him. Permission, however, is hereby given to the said respondent, Carl L. McMahon, to apply to this court for reinstatement as an attorney and counselor at law any time after the expiration of one year from the date of the entry and service of said order as aforesaid, upon proof of his compliance with the provisions of the said order, and upon a certificate furnished by the character committee appointed by this court in the Fourth Judicial District of the State of New York of good conduct during the period of suspension. The court approves of the findings and conclusions of the referee except as modified herein, and finds that the respondent, Carl L. McMahon, is guilty of professional misconduct and conduct prejudicial to the administration of justice. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.